Action by a lessee of a part of a building to recover damages for breach of a covenant for quiet enjoyment alleged to have occurred during the repair and alteration of the building, to recover treble damages *727under section 535 of the Real Property Law, and to recover damages for conversion of personal property. The appeal is from a judgment which, inter alla, dismissed the amended complaint at the close of the entire case. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.